Citation Nr: 1142741	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.

2.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2001 to June 2007; January 2002 to May 2002; January 2003 to February 2005; and August 2005 to December 2006.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the Veteran's claims of entitlement to service connection for anxiety, depression and PTSD.  

In August 2007, the Veteran requested an informal conference before a Decision Review Officer at the St. Paul RO.  In April 2008, he was notified that a hearing had been scheduled for June 2008.  However, the Veteran failed to appear for the conference.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d), 20.704(d) (2011).

The Board has previously considered this appeal.  In March 2010, the Board remanded the Veteran's claims for further development, specifically, to request a search of VA records to determine if the Veteran was undergoing or had previously undergone any mental health treatment, and if so, had been diagnosed with a mental health disorder.  In May 2011, following a thorough search, in which no treatment reports were located, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claims.  The claims folder has now been returned to the Board for further appellate consideration.  

The Board notes that, although the Veteran's claims were previously adjudicated as ones of entitlement to service connection for anxiety and depression, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issues on appeal have been recharacterized and broadened to encompass all theories of entitlement.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he suffers from PTSD, as well as an acquired psychiatric disorder, manifested by anxiety and depression, as a result of his combat experiences during service.

Review of the Veteran's service personnel records reveals that he served in Iraq and Kuwait as a combat engineer during the Persian Gulf War.  His form DD 214 further shows that he received the Combat Action Badge.  The Board therefore concedes his combat service, and his claimed in-service stressors are presumed to have occurred.  A review of the Veteran's service treatment records, however, reveals no complaints of, treatment for or diagnosis of any psychiatric or psychological disorders during service.  

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As to claims of entitlement to service connection for PTSD pending before VA on or after October 29, 2008, a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran 's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) ("DSM-IV").  

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  
Despite the changes, however, the amended regulations still require a diagnosis of PTSD with symptoms medically-related to the in-service stressor.  Id.  

In June 2007, the Veteran was afforded a VA PTSD compensation and pension examination to determine if he had a current diagnosis of the disorder, and if so, whether it was the result of military service.  The examiner concluded, based on psychometric testing and a clinical interview, that although the Veteran reported a stressor that met the DSM-IV criteria for PTSD, he did not report psychiatric symptoms that met the DSM-IV criteria to establish a diagnosis of PTSD.    Moreover, although the examiner was not specifically asked to provide an opinion as to whether the Veteran had an acquired psychiatric disorder other than PTSD (despite the fact that his claims included entitlement to service connection for anxiety and depression), he nonetheless concluded that the Veteran "probably does not exhibit any clinically-significant psychiatric disorders at this time."  (emphasis added).  

The Court has held that once the Secretary of VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty needed to establish service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Because service connection may not be based on a remote possibility, the VA examiner's opinion in this case amounts to nonevidence, neither for nor against the Veteran's claim, and is therefore inadequate for rating purposes.  Id.  

In light of the foregoing, the Board finds that a new VA examination should be obtained to determine whether the Veteran has PTSD and/or an acquired psychiatric disorder as a result of his military service.

Finally, the Board notes that, under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty not only to assist claimants in substantiating their claims, but also to notify a claimant of its inability to obtain records.  38 U.S.C.A. § 5103A(b)(2) (2011).  Here, the Board observes that the May 2011 SSOC appears to have been mailed to the Veteran's incorrect mailing address.  As such, he was not afforded the opportunity to respond to the AMC's conclusion that a search of VA treatment records through December 2009 failed to demonstrate either that the Veteran had received mental health treatment, or had been diagnosed with a mental health disorder.  Accordingly, while the case is in REMAND status, the RO/AMC should be sure to resend the May 2011 SSOC to the Veteran's correct mailing address and provide him with time to respond.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should be sure to verify the Veteran's current mailing address and resend the May 2011 SSOC, along with a letter advising the Veteran that he is free to submit any additional evidence that he wishes to be considered as part of his claim.  A reasonable amount of time should be provided to allow the Veteran to submit any such evidence.

2.  Thereafter, the RO/AMC should review any evidence submitted by the Veteran (if any), to include any evidence of private treatment for PTSD or an acquired psychiatric disorder.  

3.  Following completion of the above, regardless of whether the Veteran submits additional evidence, the RO/AMC should schedule the Veteran for an appropriate VA examination with a psychiatrist or psychologist to determine whether he has an acquired psychiatric disorder as a result of active duty service, and whether he has PTSD with symptoms that are medically-related to his claimed in-service stressor(s).  Any and all tests deemed necessary should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must indicate that the claims folder has been reviewed.  The examiner should also solicit from the Veteran his history of mental health symptomatology, as well as his contentions regarding his in-service stressor(s) and specifically note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in his or her conclusion.  The examiner should also note that the Veteran's combat service in Iraq and Kuwait during the Persian Gulf War has been confirmed.  A complete rationale for all opinions expressed must be provided.    

The examiner should be asked to respond to the following:

a.)  If the Veteran is diagnosed with a psychiatric disorder (other than PTSD), the examiner should indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is related to, or was caused by the Veteran's active military service.

b.)  If the Veteran is diagnosed with PTSD, the examiner should indicate whether it is at least as likely as not that such disorder is related to a stressor(s) (to include the fear of hostile military or terrorist activity) incurred during the Veteran's active military service during the Persian Gulf War.  The examiner should be sure to discuss all of the Veteran's claimed stressors.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

Any and all opinions must be accompanied by a complete rationale. 

If the examiner finds it impossible to provide the requested opinions without resort to speculation, he or she must support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).  


							(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


